FRUGÉ, Judge.
This case was consolidated for trial with Gore v. Miller, 311 So.2d 894 (La.App. 3rd Cir. 1975). Plaintiff Homer Franklin was injured in a collision with a vehicle driven by Ora H. Perego. He sought recovery for his personal injuries against Perego, Kenneth W. Miller and Miller’s insurer Allstate Insurance Company. The trial court rendered judgment in favor of plaintiff in the amount of $35,000. Miller and Allstate have appealed on the issue of Miller’s fault. The facts are set out in the companion case of Gore v. Miller, supra.
For the reasons assigned in Gore v. Miller, supra, the judgment of the trial court is affirmed. Costs of this appeal are assessed against defendants-appellants.
Affirmed.